Title: From Thomas Jefferson to the County Lieutenants of Henry and Certain Other Counties, 8 May 1781
From: Jefferson, Thomas
To: County Lieutenants



Richmond May 8th. 1781

The British Army [&c. to the words ‘keep clear of Danger from the former.’] Should the Militia before ordered to join General Greene be not actually marched we should approve of these Arms being put into their hands, and that they proceed to one of the Rendezvouses beforementioned instead of taking a direct Route to General Greene as formerly ordered. The person who receives [&c. to the end.] I am

Thomas Jefferson

